Citation Nr: 1743098	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1999 to March 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  Additional evidence, including a private medical statement from Dr. A.F., has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the VCAA.  

The Veteran contends that her diagnosed mild degenerative changes of both hips and right hip acetabular labral tear are related to her service.  She has presented alternative theories of entitlement to service connection.  At the September 2016 Board hearing, she expressed her belief that such disabilities are related directly to service, as she complained of pain in her lower back, buttocks, and both upper legs, and specifically the left hip, in service.  Alternatively, she contends that her bilateral hip disability is secondary to her service-connected plantar fasciitis.  

The Veteran's service treatment records (STRs) show a January 2003 complaint of sharp pain in the left lower back shooting down the leg.  An August 2004 STR notes a complaint of bilateral lower back, buttocks, and upper leg pain that began one year prior, never went away, and had continually worsened.  A September 2004 Report of Contact notes the Veteran's report that she is not claiming lower back pain, but rather pain in the back of her left leg and buttock areas.  A December 2004 DD Form 2697 notes complaints of "slowly improving" left hip pain after pregnancy. 

Postservice records show a March 2005 complaint of left hip pain.  On examination, there was no swelling, deformity, or pain with full range of motion; the impression was left hip pain.  The record is then silent for complaints related to the hips until January 2010, when hip x-rays were negative.  A February 2010 MRI showed a tear of the right acetabulum labrum and mild degenerative changes of both hips.        

On June 2013 VA hip and thigh examination, the examiner opined that the Veteran's left and right hip disabilities were less likely than not related to service.  The examiner stated that there were no complaints of right hip pain in service and the "first and only mention" of left hip pain during service was in December 2004.   The rationale provided noted the nearly five-year gap between separation from service and the 2010 bilateral hip diagnoses.  Based on the rationale provided, it is not clear whether the examiner considered the January 2003 complaint of left lower back and shooting leg pain, the August 2004 complaint of lower back, buttocks, and bilateral upper leg pain that began one year prior and persisted, or the September 2004 Report of Contact regarding complaints of pain in the left buttock and rear leg (and not the lower back).  As the rationale for the opinion provided does not reflect familiarity with the entire record and appears based on an incomplete factual premise, an addendum advisory medical opinion is necessary.  [The opinion regarding a secondary service-connection theory of entitlement appears adequate.]   

In October 2016, VA received a private medical statement from Dr. A.F. (of Cedar Creek Family Medicine), who opined it is "as likely as not (>50% chance) that her hip condition was present during her service time and was likely service related."  The Board finds that opinion to be conclusory; although the examiner reported that she reviewed the Veteran's military records and private medical records, the opinion does not include rationale with citation to supporting factual data, does not reflect familiarity with the entire record (including VA treatment records), and does not reflect that other possible etiologies for the hip disabilities were considered. 
As it appears that the Veteran is receiving ongoing private treatment for hip disabilities, and records of such treatment may contain pertinent information, updated treatment records must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all private evaluations and treatment she has received for hip disability since her separation from service and to provide the authorizations necessary for VA to secure for the record complete clinical records of the evaluations and treatment (specifically including records from Cedar Creek Family Medicine).
 
The AOJ should secure for the record the complete records of the Veteran's evaluations and treatment from all providers identified.  If any records identified by the Veteran are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, she must be so advised, and also advised that ultimately it is her responsibility to ensure that private records are received.

The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA examinations and treatment the Veteran has received for hip disability.  

2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to the June 2013 examiner for review and an addendum opinion. [If that provider is unavailable, the record should be forwarded to an appropriate examiner for review and the opinion sought.  If further examination is necessary, such should be arranged.]  Based on a review of the complete record (including this remand and records received pursuant to the development ordered above), the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right and left hip disability entity shown during the pendency of the claim.  

(b) Please identify the likely etiology for each hip disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that the disability/ies was/were incurred during the Veteran's active service?  The rationale should acknowledge (reflect consideration of): the January 2003 STR complaint of sharp pain in the left lower back that shot down her leg; the August 2004 STR complaint of bilateral lower back, buttocks, and upper leg pain that began one year prior and persisted; the September 2004 Report of Contact regarding complaints of left buttock and rear leg (and not low back) pain; and, Dr. A.F.'s  private medical opinion received in November 2016 (expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement or disagreement).

The examiner should explain the rationale for all opinions, citing to supporting factual data, as deemed appropriate.

3.  The AOJ should then review the record, arrange for any additional development deemed necessary, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

